Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 7-15, 20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent 11,375,138 (hereinafter ‘138).  This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Claims 1, 15, 20 of the instant application is rejected in view of Claim 1 of ‘138.  Claims 7-14 of the instant application are rejected in view of Claims 2-9, respectfully, of ‘138.  Although the conflicting claim limitations are not recited identically (the limitation ‘detecting a particular object’ is broader and not patentably distinct from detecting threshold content change), they are not patentably distinct from each other because they claim the same invention.



Claims 2-6, 16-19 are rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent 11,375,138 (hereinafter ‘138) in view of LASKA et al. (Pub. No:  US 2016-0012609). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claim limitations are not recited identically, they are not patentably distinct from each other because they claim the same invention except for the following:

As per Claims 2, 16, ‘138 does not claim but LASKA discloses detecting the particular object within the first video stream includes determining an object type of the particular object (Figs. 1-6, 9A-F determine event object type [0051, 0057] [0159-0164] [0286-0287] object detection [0370-0372]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting the particular object within the first video stream includes determining an object type of the particular object as taught by LASKA into the system of ‘138 because of the benefit taught by LASKA to disclose in a related video stream capture system the ability to determine object type in a video stream whereby ‘138 relates to a video stream capture system with object detection and would benefit from the extended and useful ability to determine object type which would expand upon system capabilities.  

As per Claims 3, 17, ‘138 does not claim but LASKA discloses detecting the particular object includes determining that the object type is in a predefined object type list (Figs. 1-6, 9A-F event object type in a list form [0051, 0057] [0159-0164] [0286-0287] object detection [0370-0372]) (The motivation that applied in Claims 2, 16 apply equally to Claims 3, 17).

As per Claims 4, 18 ‘138 does not claim but LASKA discloses the object type corresponds to a living entity (Figs. 1-6, 9A-F event object type for a human event object [0109-0112] [0161] [0263] object detection [0370-0372]) (The motivation that applied in Claims 2, 16 apply equally to Claims 4, 18)

As per Claims 5, 19 ‘138 does not claim but LASKA discloses detecting the particular object within the first video stream includes performing per-pixel processing of the first video stream (Figs. 1-6, 9A-F per pixel and object detection [0161] [0221-0226] [0235-0236] [0269-0270] object detection [0370-0372]) (The motivation that applied in Claims 2, 16 apply equally to Claims 5, 19)

As per Claim 6 ‘138 does not claim but LASKA discloses a neural network performs at least a portion of the per-pixel processing (Figs. 1-6, 9A-F for disclosing intelligent network processing on all embodiments [0063-0064] per pixel [0221-0226] [0235-0236] [0269-0270]) (The motivation that applied in Claims 2, 16 apply equally to Claim 6).


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (LASKA, Pub. No:  US 2016-0012609; WU, US Pub. No.: 2013-0135427; MEDUNA, US Pub. No.: 2014-0149060; PALTI-WASSERMAN, US Pub. No.: 2015-0355815; MAHLER, US Pub. No.: 2018-0315243; FEAR, US Pub. No.: 2020-0306638) does not teach nor suggest in detail the limitations: 
“A method comprising: at an electronic device with one or more processors, a non-transitory memory, and a camera system: recording, using the camera system, a first video stream; determining that the first video stream satisfies a trigger criterion based on detecting a particular object within the first video stream; in response to determining that the first video stream satisfies the trigger criterion, recording, using the camera system, a second video stream of a higher video quality than the first video stream, wherein the second video stream includes scene information also included in the first video stream; and generating a third video stream by adding information from the second video stream to the first video stream, wherein the third video stream corresponds to a higher quality version of the first video stream” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LASKA does not teach or suggest in detail a camera recording system that includes a trigger criterion for recording a second video stream that is based on based on detecting a particular object within the first video stream.   The prior art does not teach that in response to determining that the first video stream satisfies this trigger criterion, recording the second video stream of a higher video quality than the first video stream, wherein the second video stream includes scene information also included in the first video stream.  Finally, the prior art is silent as to generating a third video stream by adding information from the second video stream to the first video stream, wherein the third video stream corresponds to a higher quality version of the first video stream as amended by the Applicant.  
LASKA is an electronic device that includes a camera system to record a first video stream, a second higher quality video stream, and determine that the first video stream satisfies a trigger criterion as it relates to the second video stream.  The closest NPL STRATFORD (STRATFORD, “When minimal detectable change exceeds a diagnostic test-based on threshold change value for an outcome measure: resolving conflict”, 2012) discusses generally detecting objects and changes within video data as part of video analysis but is silent as to generating second and third video streams or streams generated of higher quality containing some of the original content. 
Whereas, as stated above, Applicant’s claimed invention recites a camera recording system that includes a trigger criterion for recording a second video stream based on detecting a particular object within the first video stream.  The invention also claims that in response to determining that the first video stream satisfies this trigger criterion, recording the second video stream of a higher video quality than the first video stream, wherein the second video stream includes scene information also included in the first video stream.  Finally, claims recite generating a third video stream by adding information from the second video stream to the first video stream, wherein the third video stream corresponds to a higher quality version of the first video stream. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed, but for any double patenting rejections contained herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481